Response to Applicant’s Arguments
	Applicant’s arguments filed 3/1/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: a voxel-data acquiring unit that acquires voxel data expressing a three-dimensional object to be fabricated and containing, for each voxel constituting the three-dimensional object, a value of the voxel and link information indicating a link direction of the voxel; and an encoding unit that encodes the voxel data by setting a code based on a predicting unit that has made a correct prediction of a value of a target voxel among a plurality of predicting units that predict the value of the target voxel based on a value of at least one reference voxel surrounding the target voxel, the target voxel being encoded based on the link direction of the target voxel, wherein the link direction of the target voxel is extended from the target voxel toward a neighboring voxel with the maximum link strength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616